Citation Nr: 1450160	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-38 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1954 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a January 2013 decision, the Board denied entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis, entitlement to a rating in excess of 20 percent for left knee chondromalacia with degenerative joint disease (DJD), and dismissed the issues of entitlement to an initial rating in excess of 10 percent for left knee chondromalacia with DJD for the time period prior to June 14, 2004, and to an initial rating in excess of 20 percent from June 14, 2004 to August 15, 2007.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a memorandum decision dated in June 2014, the Court vacated the Board's January 2013 decision as it pertained to entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis and remanded the case for further development and readjudication.  The other claims were not disturbed.  

The issues of entitlement to service connection for right hip osteoarthritis, a lumbar spine disability, and a hernia may have been raised by the record.  Accordingly, the January 2013 Board decision referred these matters to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The AOJ has since taken no action; therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that further development of the record is needed prior to adjudicating the Veteran's appeal.  

In the September 2014 informal hearing presentation, the representative asserted that the VA examination reports of record failed to adequately assess the Veteran's condition or acknowledge his history of intermittent flare-ups.  The Board notes that the Veteran was provided with VA examinations in February 2008 and August 2011.  The Board finds these examination reports are inadequate for adjudicating the Veteran's claim.  

The February 2008 examination was performed in conjunction with his claim for an increased rating for left knee chondromalacia with DJD.  Accordingly, the examination report does not address the Veteran's reported right knee symptoms, including his intermittent flare-ups, or provide sufficient details to assess the severity of his right knee disability.  

The August 2011 examination report is inadequate because it contains impossibilities and contradictory findings.  In addressing the Veteran's flare-ups, the examiner indicated that Veteran had up to 10 flare-ups per day, each lasting five hours.  Additionally, the examiner stated that there was no evidence of right knee instability, but went on to opine that the effects of the Veteran's right knee disability on his usual occupation included giving away, which necessitated a knee brace.  

As the examination reports of record are inadequate, a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, it must ensure that the examination or opinion is adequate).
Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records, including VA treatment records from the VA medical center in Hampton, Virginia, and any associated outpatient clinics dated from January 2012 to present.

2.  Contact the Veteran and request that he submit completed VA Forms 4142, Authorization and Consent to Release Info to the VA, for any relevant updated private treatment records.  Obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented, and the Veteran must be so notified and advised that he may submit his private treatment records if he so chooses.  

For any private records identified, the RO must make two (2) attempts to obtain the records, unless the first attempt establishes that later attempts would be futile.  If identified records are not obtained, the RO should notify the Veteran of (1) the identity of the records, (2) what attempts were taken to obtain them (3), that the claim will be adjudicated based on the evidence available, and (4) that if he later submits the missing records, the claim may be readjudicated.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and severity of his right knee osteoarthritis.  The claims file and a copy of this remand must be made available to the examiner.  All necessary tests must be conducted, including range of motion testing, and all clinical findings must be reported in detail.  The examiner should report all findings in accordance with VA rating criteria.

The examiner should specifically opine whether the Veteran has right knee recurrent subluxation or lateral instability and if so, to what extent.  In rendering the requested opinion, the examiner must address the Veteran's assertions that he experiences right knee instability and giving away and state whether the Veteran's assertions are consistent with the evidence of record.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



